DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 8, filed 9/6/2022, with respect to the rejections of claims 1, 10 and 19 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Fichter.
	Applicant states (pp. 8) that Fichter’s null value is not used to indicate software defined networking configuration data that is not required by the computing element. Examiner respectfully disagrees.
A sparse Merkle tree is like a standard Merkle tree (i.e., hash tree), except that the contained data (i.e., configuration data) is indexed, and the irrelevant (i.e., not required) data (i.e., sparse blocks) is left empty, to further reduce the amount of data stored in the tree (Fichter: pp. 4/9).
	Applicant also states (pp. 9) that the prior art does not teach that data is obtained from a service for software defined networking. Examiner respectfully disagrees.
Bandopadhyay’s maintenance module builds and maintains a hash tree to represent the hierarchical relationship of a device in a distributed computing system (4:1-17), in which each leaf node is a hash of a piece (i.e., block) of data, and each non-leaf node is a hash of its children (2:5-14). The reconciliation module enables a device (i.e., computing element) to reconnect (i.e., reestablish connection) to another device after a failure (8:22-37) by using (i.e., obtaining) the hash tree to efficiently synchronize configuration data with another device (4:1-17). These modules become software defined networking services in Kreutz with programmable abstractions to simplify network configuration and facilitate network evolution (Kreutz: Abstract).
In summary, the cited prior art of record combined teaches the argued limitations of independent claims 1, 10 and 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bandopadhyay et al. US patent 8,224,935 [herein “Bandopadhyay”], in view of Kreutz, et al. Software-Defined Networking: A Comprehensive Survey. Proceedings of the IEEE, 103:1, 2015, pp. 1-63 [herein “Kreutz”], and further in view of Fichter. What's a Sparse Merkle Tree? https://medium.com/@kelvinfichter/whats-a-sparse-merkle-tree-acda70aeb837, 2018, pp. 1-9 [herein “Fichter”].
Claim 1 recites “A method of operating a networking controller service comprising: in response to reestablishing a connection with a computing element, obtaining hashes that correspond to a hash tree generated from software defined networking configuration data received by the computing element during at least one previous connection with the networking controller service, wherein the software defined networking configuration data comprises a plurality of blocks, wherein the lowest level of the hash tree is generated from the plurality of blocks, and”.
Bandopadhyay’s maintenance module (i.e., network controller service) builds and maintains a hash tree to represent the hierarchical relationship of a device in a distributed computing system (4:1-17), in which each leaf node is a hash of a piece (i.e., block) of data, and each non-leaf node is a hash of its children (2:5-14). The reconciliation module enables a device (i.e., computing element) to reconnect (i.e., reestablish connection) to another device after a failure (8:22-37) by using (i.e., obtaining) the hash tree to efficiently synchronize configuration data with another device (4:1-17).
Bandopadhyay does not disclose the limitation on software defined networking (SDN); however, Kreutz teaches SDN with programmable abstractions to simplify network configuration and facilitate network evolution (Kreutz: Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kreutz to Bandopadhyay. One having ordinary skill in the art would have found motivation to incorporate SDN as the network of Bandopadhyay to synchronize and verify configuration data.
Claim 1 further recites “wherein a subset of blocks in the plurality of blocks comprise one or more sparse blocks for data not required by the computing element;”
Bandopadhyay does not disclose this limitation; however, a sparse Merkle tree is like a standard Merkle tree (i.e., hash tree), except the contained data is indexed, and the irrelevant (i.e., not required) data (i.e., sparse blocks) is left empty, to further reduce the amount of data stored in the tree (Fichter: pp. 4/9).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Fichter to Bandopadhyay. One having ordinary skill in the art would have found motivation to adopt sparse Merkle tree as the hash tree of Bandopadhyay to represent configuration data.
Claim 1 further recites “comparing the hashes to expected hashes for the computing element;”
Bandopadhyay’s device requests and receives a hash from the other device, compares the hash of the top-level node with that (i.e., expected hashes) of the other device, and determines that they differ (fig. 4, #404; 8:38-54).
Claim 1 further recites “determining that at least a portion of the software defined networking configuration data on the computing element requires an update based on the comparison; and”.
Bandopadhyay’s device iterates through levels of its hash tree to identify (i.e., determine) the at least one leaf node whose hash differs (i.e., requires update) from that of a corresponding leaf node in the hash tree of the other device, caused by changes subsequent to a prior reconciliation process (i.e., previous connection) (fig. 4, #406; 9:4-19).
Claim 1 further recites “communicating the update for at least the portion of the software defined networking configuration to the computing element.”
Bandopadhyay’s device receives the changed leaf node's value from the other device (fig. 4, #408; 10:13-15), and updates the identified leaf node's value to match the changed leaf node's value (fig. 4, #410; 10:41-43).
Claim 10 is analogous to claim 1, and is similarly rejected.

Claim 19 recites “A method of operating a computing element, the method comprising: obtaining software defined networking configuration data from a networking controller service, wherein the software defined networking configuration data comprises a plurality of blocks, wherein the plurality of blocks comprises a first subset of blocks for configuring logical networking elements for one or more software defined networks, and”.
Bandopadhyay’s maintenance module (i.e., network controller service) builds and maintains a hash tree to represent the hierarchical relationship of a device in a distributed computing system (4:1-17), in which each leaf node is a hash of a piece (i.e., block) of data (i.e., first subset), and each non-leaf node is a hash of its children (2:5-14). The reconciliation module enables a device (i.e., computing element) to reconnect to another device after a failure (8:22-37) by using (i.e., obtaining) the hash tree to efficiently synchronize configuration data with another device (4:1-17).
Bandopadhyay does not disclose the limitation on software defined networking (SDN); however, Kreutz teaches SDN with programmable abstractions to simplify network configuration and facilitate network evolution (Kreutz: Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kreutz to  Bandopadhyay. One having ordinary skill in the art would have found motivation to incorporate SDN as the network of Bandopadhyay to synchronize and verify configuration data.
Claim 19 further recites “a second subset of blocks that comprise sparse blocks of data;”
Bandopadhyay does not disclose this limitation; however, a sparse Merkle tree is like a standard Merkle tree (i.e., hash tree), except the contained data is indexed, and the irrelevant (i.e., sparse) data (i.e., second subset) is left empty, to further reduce the amount of data stored in the tree (Fichter: pp. 4/9).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Fichter to Bandopadhyay. One having ordinary skill in the art would have found motivation to adopt sparse Merkle tree as the hash tree of Bandopadhyay to represent configuration data.
Claim 19 further recites “maintaining a hash tree based on the software defined networking configuration data;”
Bandopadhyay’s maintenance module builds and maintains a hash tree to represent the hierarchical relationship of a device in a distributed computing system (4:1-17), in which each leaf node is a hash of a piece of data, and each non-leaf node is a hash of its children (2:5-14).
Claim 19 further recites “in response to reestablishing a connection with the networking controller service, communicating the hash tree to the networking controller service;”
Bandopadhyay’s reconciliation module enables a device to reconnect (i.e., reestablish connection) to another device after a failure (8:22-37) by using (i.e., communicating) the hash tree to efficiently synchronize configuration data with another device (4:1-17).
Claim 19 further recites “obtaining one or more replacement blocks for the software defined networking configuration data; and”.
Bandopadhyay’s device requests and receives (i.e., obtains) a hash from the other device, compares the hash of the top-level node with that of the other device, and determines that they differ (fig. 4, #404; 8:38-54). The device iterates through levels of its hash tree to identify the at least one leaf node whose hash differs from that of a corresponding leaf node in the hash tree of the other device, caused by changes subsequent to a prior reconciliation process (fig. 4, #406; 9:4-19).
Claim 19 further recites “updating the hash tree based on the one or more replacement blocks.”
Bandopadhyay’s device receives the changed leaf node's value (i.e., replacement blocks) from the other device (fig. 4, #408; 10:13-15), and updates (i.e., replaces) the identified leaf node's value to match the changed leaf node's value (fig. 4, #410; 10:41-43).

Claim 2 recites “The method of claim 1, wherein the hash tree comprises a Merkle tree.”
Bandopadhyay teaches claim 1, but does not disclose this claim; however, Merkle tree is typically a binary hash tree, where each leaf node is a hash of a block of data, and each non-leaf node is a hash of its children (Fichter: pp. 1/9).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Fichter to Bandopadhyay. One having ordinary skill in the art would have found motivation to adopt Merkle tree as the hash tree of Bandopadhyay to represent configuration data.
	Claims 11 and 20 are analogous to claim 2, and are similarly rejected.

Claim 3 recites “The method of claim 1 further comprising generating the expected hashes for the computing element using a current version of the software defined networking configuration data.”
Bandopadhyay’s maintenance module builds (i.e., generates) and maintains a hash tree (i.e., expected hashes) to represent the hierarchical relationship of a device (i.e., computing element) in a distributed computing system. The reconciliation module uses the hash tree to efficiently synchronize configuration data with another device (4:1-17).
Bandopadhyay does not disclose the limitation on software defined networking (SDN); however, Kreutz teaches SDN with programmable abstractions to simplify network configuration and facilitate network evolution (Kreutz: Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kreutz to Bandopadhyay. One having ordinary skill in the art would have found motivation to incorporate SDN as the network of Bandopadhyay to synchronize and verify configuration data.
	Claim 12 is analogous to claim 3, and is similarly rejected.

Claim 6 recites “The method of claim 1, wherein the one or more remaining blocks of the plurality of blocks other than the subset of blocks comprises configuration data entries corresponding to logical networking elements, and wherein configuration data entries for dependent logical networking elements are grouped together in one or more common blocks.”
Bandopadhyay teaches claim 1, by building and maintaining a hash tree to represent the hierarchical (i.e., group) relationship (i.e., logical networking elements) of a device in a distributed computing system (4:1-17), in which each leaf node is a hash of a piece (i.e., block) of data (i.e., configuration data), and each non-leaf node is a hash of its children (i.e., one or more common blocks) (2:5-14).
	Claim 15 is analogous to claim 6, and is similarly rejected.

Claim 7 recites “The method of claim 1, wherein one or more remaining blocks of the plurality of blocks other than the subset of blocks correspond to data to configure logical networking elements for one or more software defined networks.”
Bandopadhyay teaches claim 1, by building and maintaining a hash tree to represent the hierarchical relationship (i.e., logical networking elements) of a device in a distributed computing system (4:1-17), in which each leaf node is a hash of a piece (i.e., block) of data, and each non-leaf node is a hash of its children (2:5-14).
Claim 16 is analogous to claim 7, and is similarly rejected.

Claim 8 recites “The method of claim 7 further comprising: identifying the first subset of the plurality of blocks based on logical networking elements on the computing element.”
Bandopadhyay teaches claim 7, where the maintenance module builds and maintains a hash tree to represent the hierarchical relationship of a device in a distributed computing system (4:1-17), in which each leaf node is a hash of a piece (i.e., block) of data (i.e., first subset), and each non-leaf node is a hash of its children (2:5-14).
	Claim 17 is analogous to claim 8, and is similarly rejected.

Claim 9 recites “The method of claim 7, wherein communicating the update for at least the portion of the software defined networking configuration to the computing element comprises communicating the update to replace one or more blocks in the plurality of blocks.”
Bandopadhyay’s device (i.e., computing element) receives (i.e., communicates) the changed leaf node's value from the other device (fig. 4, #408; 10:13-15), and updates (i.e., replaces) the identified leaf node's value (i.e., one or more blocks) to match the changed leaf node's value (fig. 4, #410; 10:41-43).
Claim 18 is analogous to claim 9, and is similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        




/ALEX GOFMAN/Primary Examiner, Art Unit 2163